ORDER

PER CURIAM.
A jury convicted defendant of second degree murder, § 565.021.1, armed criminal action, § 571.015, and felony stealing, § 570.030, RSMo 1986. It assessed punishment at thirty years for the murder, fifteen years for the armed criminal action, and one year for the stealing. The trial court imposed those sentences and directed they be served consecutively.
On appeal, defendant raises four points. One concerns a Batson issue. The other three relate to jury instructions.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
In addition, defendant appealed the denial of her Rule 29.15 motion. However, she did not raise any points on appeal concerning that denial. Her appeal is deemed abandoned. State v. Page, 895 S.W.2d 269, 270 (Mo.App. S.D.1995).